Art Rejection
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

2.	Claims 1-5, 7-12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rae, U.S. pat. Appl. Pub. No. 2017/0116693.
	Per claim 1, Rae discloses a system comprising a memory storing instructions to cause a processor to execute a method comprising:
a) validating a request to play a media file via a block chain protocol, wherein if the request to play the media is not valid then it is not considered a valid request to play the media file, i.e., checking for one or more playback conditions upon receiving user playback request and media file cannot be played if conditions are not met (see par 0007, 0089-0091); and
b) upon validating the request to play the media file, transmitting the media file for playback (see par 0089);
c) incrementing a play count, wherein the play count corresponds to a number of times the media file has been transmitted for playback (see par 0072) and wherein the play count is tracked via the block chain protocol and the request to play the media includes a request to access the blockchain (see par 0010).
Rae does not explicitly teach that the play count is the number of times the media file is played up to a predetermined length. Rae however teaches recording the play count when the platform (device) has played, i.e., played up to a predetermined length (see, par 0072).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize such predetermined play length in Rae because it would have ensured that the platform (device) has been playing the content before logging the play count into the distributed ledger (see par 0072).
	Per claim 2, Rae teaches using a validator to confirm user identity, i.e., proof of authority (see par 0006).
	Per claim 3, Rae teaches validating the request includes cryptographically validating the request by at least two sealers, e.g., content key by creator and private key by the user (see par 0006, 0081).
	Per claim 4, Rae teaches that that license restriction can set specific time for the request to access the content (see par 0066).
Per claim 5, Rae teaches that the requests to the blockchain can be finalized as soon as they hit the blockchain (see par 0056, 0084).
	Per claim 7, Rae teaches that different versions of the blockchain client are created for different clients (see par 0051, 0055).
	Claims 8-12 and 14-19 are similar in scope as that of claim 1-5 and 7 and hence are rejected for the same rationale set forth above for claim 1-5 and 7.

3.	Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rae and further in view of Park, U.S. pat. Appl. Pub. No. 2017/0147830.
	Rae does not teach streaming and playing a short portion of the media file upon receiving the request, but the rest of the media file is only streamed after the request has been validated. However, the use of such “preview” feature on content streaming is known in the art as disclosed by Park, i.e., delivering only a short “preview” portion of the media file for playback but the rest of media filed is only streamed after the request has been validated (see Park, par 0001-0002).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to Modify Rae with Park teaching because it would have provided a preview feature to the content delivery system.


Response to Amendment
4.	Applicant's arguments filed on June 10, 2022 with respect to claims 1-20 have been fully considered but are not deemed persuasive.
Applicant alleges that Rae fails to disclose the claimed invention because Rae does not teach “validating a request to play a media file”. Applicant asserts that Rae only teaches validating entitlement rights of users, devices and/or content, not a request to play the media file. Examiner disagrees.
Rae clearly teaches verifying or validating playback conditions of media content in connection with a playback request by a user, wherein one or more playback conditions including digital rights and play counts must be verified before the playback can be authorized (see par 0007, 0089-0091). Thus, in this case, a user playback request is validated by verifying the entitlement rights of users for the requested content and other conditions such as a play count. Thus, it is submitted that Rae teachings meet the alleged claim limitations.
Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. 1.136(a). 
A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION. IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION. IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.


6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Umar Cheema, can be reached at 571-270-3037.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Viet D Vu/
Primary Examiner, Art Unit 2448
6/13/22